
	
		I
		111th CONGRESS
		2d Session
		H. R. 4835
		IN THE HOUSE OF REPRESENTATIVES
		
			March 12, 2010
			Mr. Whitfield
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To allow an employer to pay an H–2A worker the Federal
		  minimum wage or the prevailing wage in a case where the employer pays either
		  wage to United States citizens similarly employed.
	
	
		1.Payment of minimum or
			 prevailing wage to H–2A workersSection 218(c) of the Immigration and
			 Nationality Act (8 U.S.C. 1188(c)) is amended by adding at the end the
			 following:
			
				(5)Payment of
				minimum or prevailing wageIn
				a case in which an employer pays a qualified United States worker the Federal
				minimum wage in effect under section 6(a) of the Fair Labor Standards Act of
				1938 (29 U.S.C. 206(a)) or the prevailing wage in the area of intended
				employment, the employer shall not be required to pay an H–2A worker similarly
				employed more than such
				wage.
				.
		
